      Case 6:18-cr-00002-LGW-CLR Document 14-1 Filed 06/14/19 Page 1 of 1

                                                                                   .       : QCiJtt.

                        UNITED STATES DISTRICT COURT                      :-GiD JUf! \H PH U I
                        SOUTHERN DISTRICT OF GEORGIA
              SAVANNAH DIVISION and STATESBORO DIVISION
                                                                              wj. , JiJ Gr GA.
IN RE:

                                              Case Nos.:
LEAVE OF ABSENCE REQUEST                                CIM19-036. C. Kuger
TARA M. LYONS                                          /CU618-002. A. Goodman
July 9, 2019 thi-ough July 15, 2019                        CR618-012, D. Taylor




                                         ORDER


         Upon considei'ation of the Motion for Leave of Absence filed by the United

 States of America in the above-cited cases on behalf of Assistant United States

 Attorney Tara M. Lyons for the dates of July 9, 2019 through July 15, 2019 for vacation

 outofstate; same is hereby GRANTED.

         This l&H day of                 —           ,2019.


                                      CHRISTOPHER L. RAY
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
